DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2020 has been entered. Claims 1, 2, 8, 9, 11, 13, and 25 were amended. Claims 26 and 27 were added. Claim 7 was canceled.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 7/12/2019 is acknowledged.  The traversal is on the ground(s) that CN 201308881Y fails to teach a rotating mechanism configured to rotate the coating head.  This is not found persuasive because CN 201308881Y teaches every process step recited in the claimed method, including: coating the liquid photo-curable adhesive on the substrate to process step to rotate the coating head in order for carrying out the claimed coating method. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/12/2019.

Newly submitted claim 27 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 27 is directed to a different embodiment (shown in Fig. 2) having features that are mutually exclusive to the invention elected by original presentation of claims 1, 4, and 5 (shown in Fig. 1). Specifically, the embodiment elected by original presentation requires the pre-curing light source to be arranged on the outer surface of the coating head. Claim 27 is directed to a different embodiment that requires the pre-curing light source and coating head to be integrally formed where the pre-curing light source is inside the coating head (Spec., para 0058). A restriction between the different .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 27 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Interpretation
Claim limitation “rotating mechanism” in claims 1, 8, 9, 25, and 26 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “rotating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “mechanism” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 8, 9, 25, and 26 has/have been interpreted to cover “a joint” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Drawings, Figs. 3-6).
(Under proper circumstances, drawings may provide a written description of an invention as required by 35 U.S.C. 112. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, 19 USPQ2d 1111, 1118 (Fed. Cir. 1991)). See MPEP 2181(II)(A).

movement mechanism/propelling mechanism” in claims 1, 8, 25, and 26 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “movement/propelling” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “mechanism” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 8, 25, and 26 has/have been interpreted to cover “a lead screw” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0064).

	
Claim limitation “light source” in claims 1, 2, 3, 4, 5, and 10 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “source” coupled with functional language “light(ing)” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “source” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, 3, 4, 5, and 10 has/have been interpreted to cover “a laser emitter or curing lamp” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., 0054-0055).


Claim Objections
The previous objection on claim 1 is withdrawn since the claim have been amended.

Claim 1 is objected to because of the following informalities:  Claim 1 fails to comply with 37 CFR 1.121(c) and is required to have all changes indicated.
The limitation “the coating head moving mechanism further includes: a first propelling mechanism, configured to move the coating head in a first direction; and a second propelling mechanism, configured to move the coating had in a section direction” on Pg. 2, lines 15-18 should be underlined since the amendment is an addition to the claim.

Claim Rejections - 35 USC § 112
	The previous rejections under 35 U.S.C. 112(b) on claims 2, 13, and 14 (as being dependent on claim 13) are withdrawn since the claims has been amended.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim 25 is deemed indefinite for being dependent on a cancelled claim. 
 (previously cancelled claim 7). Claim 25 will be interpreted as being dependent on claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 recites “wherein the movement track of the adhesive outlet of the coating head and the movement track of the light outlet of the precuring light source are substantially a same arc”. Applicant’s disclosure fails to support the claimed subject matter since it fails to disclose that the adhesive outlet and light outlet are aligned such that they have the same movement arc. Although Pg. 10 of Applicant’s Remarks 
	
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 5, 8, 9, 10, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jurcevic (US 20170157637, already of record) in view of Bauer (US 20040028830).
Regarding claim 1, Jurcevic teaches a liquid photo-curable coating device comprising:
an applicator element 5 (coating head) configured to coat a liquid photo-curable material (para 0055; see for example Figs. 1 and 2);
LED lamp 6 (light source), fixed to the applicator element 5 (coating head) and configured to cure the material while the applicator element 5 (coating head) is applying coating (para 0059; see for example Fig. 2);
the applicator element 5 (coating head) includes a reservoir 2 (photo-curable liquid channel), the reservoir 2 (photo-curable liquid channel) includes an outlet 9, and 

The limitation “pre-curing” preceding light source refers to an intended use of the light source in the claimed apparatus since the degree of curing is dependent on various parameters such as exposure time, coating material composition, and coating material thickness. Thus, the apparatus of Jurcevic is fully capable of pre-curing or partial curing since the LED lamp 6 (light source) is operable according to parameters that would meet the conditions for pre-curing or partially curing a coating material.

Jurcevic does not explicitly teach a coating head moving mechanism connected with applicator element 5 (coating head).
However, Bauer teaches a portal 16 (coating head moving mechanism) connected with coating head 28, the portal 16 (coating head moving mechanism) including a drive (rotating mechanism) configured to pivot (rotate) coating head 28 (para 0046), the movement track of coating head 28 is an arc (see for example Fig. 4); the portal 16 (coating head moving mechanism) further includes a first propelling mechanism configured to move the coating head 28 in a vertical direction (first direction; para 0033; see ‘double arrow’ for example in Figs. 2b and 4) and a second propelling mechanism configured to move the coating head 28 in a horizontal direction (second direction; para 0032; see ‘double arrow’ for example in Figs. 2a and 4). 
Controlling the applicator element 5 (coating head) in Jurcevic with the coating head moving mechanism taught by Bauer would permit applicator element (coating 
The provision of mechanical or automated means to replace manual activity was held to have been obvious. In re Venner 120 USPQ 192 (CCPA 1958); In re Rundell 9 USPQ 220 (CCPA 1931).

	The limitation “wherein velocities v1 and v2 of the first propelling mechanism and the second propelling mechanism are determined, according to Vx and Vv of the coating velocity V of the coating head in the first direction and the second direction, a distance d from a coating end point of the coating head to a coated surface of a substrate to be coated, a distance R from an axis of the rotating mechanism to the coating end point of the coating head, and a curvature r of the coated surface” describes a manner of operating the claimed apparatus and thus does not further structurally limit the apparatus as claimed (see MPEP 2114 and 2115). However, the apparatus of the combination of Jurcevic and Bauer is fully capable of operating in the 

Regarding claim 3, Jurcevic further shows that the LEDs 6 (light source) and opening 9 of applicator element 5 (coating head) are arranged perpendicular to the object surface (see for example Fig. 2). Thus, the light emergent direction of the LED lamp 6 (light source) is deemed to coincide with the outflow direction in the applicator element 5 (coating head).

	Regarding claim 4, Jurcevic further teaches that the LED lamp 6 (light source) is provided on an outer surface of the applicator element 5 (coating head) (para 0055; see for example Fig. 2).

	Regarding claim 5, Jurcevic further shows that the LED lamp 6 is provided in a position of the outer surface of the applicator element 5 (coating head) closest to the reservoir 2 (channel) (see for example Fig. 2).

Regarding claims 8 and 9, as mentioned above, Jurcevic does not explicitly teach a coating head moving mechanism connected with applicator element 5 (coating head).
	However, Bauer further teaches that the first propelling mechanism is connected with the rotating mechanism via support arm 26 (56) (see for example Figs. 2b and 4), 
The provision of mechanical or automated means to replace manual activity was held to have been obvious. In re Venner 120 USPQ 192 (CCPA 1958); In re Rundell 9 USPQ 220 (CCPA 1931).

	Regarding claim 10, Jurcevic further teaches width b (size; see for example Fig. 1) of the outlet of LED housing 8 in a direction perpendicular to the plane where a first 

	Regarding claim 25, as mentioned above, this claim describes a manner of operating the claimed apparatus and thus does not further structurally limit the apparatus as claimed (see MPEP 2114 and 2115). However, the apparatus of the combination of Jurcevic and Bauer is fully capable of operating in the claimed manner according to the velocity parameters recited in the claim, since Bauer discloses that movements provided by the first propelling mechanism, second propelling mechanism, and rotating mechanism are controlled by a computer (para 0038-0039). 

	Regarding claim 26, Jurcevic in view of Bauer, as mentioned above, controlling the applicator element 5 (coating head) in Jurcevic with the coating head moving mechanism taught by Bauer would permit applicator element 5 (coating head) and LED lamp 6 (light source) to rotate simultaneously along an arc, since the LED lamp 6 is fixed to the outer surface of applicator element 5 (coating head).
	Jurcevic does not explicitly teach that the edge of housing 8 for the LED lamp 6 (light source) coincides with the opening 9 (adhesive outlet) such that both outlets would have the same arc (see for example Fig. 1).
However, arranging the LED lamp 6 (light source) closer to the substrate such that the edge of housing 8 is aligned with opening 9 (adhesive outlet) is not expected to alter the operation of the device in a patentably distinct way. Thus, it would have been 
It was held in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) that the shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant. (see MPEP 2144.04(IV)(B)). (As mentioned above, Applicant’s written specification does not mention aligning both outlets (see 112(a) rejection above).

Claims 2, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jurcevic (US 20170157637, already of record) in view of Bauer (US 20040028830) as applied to claim 1 above, and in further view of Nelson (USP 4908231, already of record).
Regarding claims 2, 13, and 14, as mentioned above, Jurcevic teaches a LED lamp (6) including a housing 8 (para 0055; see for example Fig. 2).
Jurcevic does not explicitly teach a light-shielding plate wrapping the curing lamp so that the lamp emits parallel curing light, wherein a side of the light-shielding plate close to the lamp is provided with a reflective film.
However, Nelson teaches providing light-shielding reflective plates (43) wrapping curing lamp (38) so that emitted rays 44 of light are parallel to each other, wherein a side of the light-shielding plates (43) close to the curing lamps (38) are provided with a specular high polish reflective finish (reflective film), for the benefit of providing uniform .


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jurcevic (US 20170157637, already of record) in view of Bauer (US 20040028830) as applied to claim 1 above, and in further view of Bullen (USP 5836068, already of record).
Regarding claim 11, Bauer does not explicitly teach that the first and second propelling mechanisms each include a lead screw. 
	However, in the same field of endeavor, Bullen teaches that it is well known in the art to use lead screws for horizontal and vertical movement mechanisms, for the benefit of accurate control and reducing cost (col. 4, lines 43-52; see for example Fig. 2A). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate lead screws with the movement mechanism in the previous art combination above, as taught by Bullen, for the benefit of accurate control and reducing cost.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jurcevic (US 20170157637, already of record) in view of Bauer (US 20040028830) as applied to claim 1 above, and in further view of Pajel (US 20160368005, already of record).
Regarding claim 12, Jurcevic teaches that the curing light source as light-emitting diodes (para 0055; see for example Fig. 1).
Jurcevic does not explicitly teach the curing source as a laser emitter.
However, Pajel teaches that light-emitting diodes and laser emitters are known equivalents, for the benefit of curing light-curable material (para 0065; see for example Fig. 2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute light-emitting diodes with laser emitters in Jurcevic, as taught by Pajel, for the equivalent purpose of curing light-curable material.
An express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see MPEP § 2143, B.).



Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717